Name: Commission Regulation (EEC) No 2264/93 of 12 August 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 93 Official Journal of the European Communities No L 203/7 COMMISSION REGULATION (EEC) No 2264/93 of 12 August 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal August 1993 , as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1680/93 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in , particular Articles 10 (5) and 11 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 1 680/93 (4) and subsequent amend ­ ing Regulations ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 11 HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 13 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. O OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 159, 1 . 7 . 1993, p. 8 . No L 203/8 Official Journal of the European Communities 13. 8 . 93 ANNEX to the Commission Regulation of 12 August 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries (") 0709 90 60 1 27,66 (2)(3) 0712 90 19 127,66 (2)(3) 1001 10 00 152,44 OO 1001 90 91 126,65 1001 90 99 126,65 (9) 1002 00 00 1 35,60 (6) 1003 00 10 126,09 1003 00 20 126,09 1003 00 80 1 26,09 f) 1004 00 00 75,88 1005 10 90 1 27,66 (2)(3) 1005 90 00 127,66 (2)(3) 1007 00 90 137,14 (4) 1008 10 00 &gt; 27,29 (9) 1008 20 00 79,25 (4) 1008 30 00 31,14 0 1008 90 10 0 1008 90 90 31,14 1101 00 00 2p4,06 0 1102 10 00 218,49 1103 11 30 239,95 1103 11 50 239,95 1103 11 90 231,03 1107 10 11 236,32 1107 10 19 179,32 1107 10 91 235,32 110710 99 178,58 1107 20 00 206,32 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . (2) In accordance with Regulation (pEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (3) Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne. (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90 . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . O The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10), as last amended by Regulation (EEC) No 1902/92 (OJ No L 192, 11.7. 1992, p. 3), and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10. 12. 1971 , p. 22), as amended by Regulation (EEC) No 560/91 (OJ No L 62, 8 . 3. 1991 , p. 26). f7) The levy applicable to ' rye shall be charged on imports of the product falling within CN code 1008 90 10 (triticale). (8) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. O Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .